Voto explicativo del
Juez Asociado Señor Negrón García,
con el cual concurren los Jueces Asociados Señores Dávila y Díaz Cruz.
San Juan, Puerto Rico, a 8 de octubre de 1975.
Debe desestimarse la acción interpuesta por el interventor, Sr. Manuel Rivera Torres, periodista de profesión que contrató sus servicios profesionales con el Departamento de Servicios Sociales para dirigir, coordinar y supervisar el Plan de Divulgación del Programa de Cupones de Alimentos. No albergo dudas, en orden a un análisis de las cláusulas del contrato, que los deberes y responsabilidades profesionales del interventor tienen su génesis y abarca una relación fidu-ciaria, análoga a la de distintos puestos gubernamentales, clasificados como exentos, por el elemento inseparable de con-fianza que a dicho nivel conllevan.
En su alegato ante nos, admite que su demanda no está predicada en una violación de sus derechos civiles y constitu-*229dónales por razón de ideas políticas como tampoco cuestiona la validez legal del contrato existente, que contiene entre otras, la cláusula sobre notificación y terminación anticipada de servicios invocada por el peticionario Ramón García Santiago para dar por terminado el contrato.
Su demanda está fundada en un intento de impugnar la actuación del peticionario, caracterizada como inconstitucio-nal sin exponer hechos constitutivos de tal alegación. Sólo se alega el ejercicio de su derecho a la libre expresión al pública-mente difundir, a través de los medios de comunicación exis-tentes, sus ideas críticas respecto a las normas que deben im-plantarse para mejorar la administración pública, a la par que solicitar del Estado reparaciones por agravios resultantes de las condiciones de su empleo.
En ausencia de alegaciones específicas expositivas de hechos o circunstancias discriminatorias (1) sobre las cuales pueda derivar el interventor un derecho a permanecer em-pleado en un puesto de confianza — haya o no ejercitado el derecho a la libre expresión — la validez de la actuación guber-namental al amparo del contrato, no debe estar sujeta al escrutinio judicial por simplemente invocarse un derecho en abstracto. ¿Si se admite la validez de la cláusula de termina-ción anticipada de servicios profesionales y no se alegan cir-cunstancias que impidan su aplicación, como es posible que se pretenda anular su eficacia por haber el interventor ejerci-tado, por propia decisión, el derecho a la libre expresión aspi-rando con ello una permanencia en un puesto de confianza?

“No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas.” Art. II, Sec. 1, Constitución.